   4:20-cr-03124-JMG-CRZ Doc # 18 Filed: 12/28/20 Page 1 of 2 - Page ID # 29




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3124

      vs.
                                                            ORDER
JON T. BOGART,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing Nos.
16 and 17), because Defendant and defense counsel need additional time to fully
review the discovery received before deciding if pretrial motions should be filed.
The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motions to continue, (Filing Nos. 16 and 17), are
            granted.

      2)    Pretrial motions and briefs shall be filed on or before January 29,
            2021.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            March 1, 2021, or as soon thereafter as the case may be called, for
            a duration of four (4) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motions to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motions, the time between today’s date and January 29, 2021 shall
            be deemed excludable time in any computation of time under the
4:20-cr-03124-JMG-CRZ Doc # 18 Filed: 12/28/20 Page 2 of 2 - Page ID # 30




         requirements of the Speedy Trial Act, because although counsel
         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.


   Dated this 28th day of December, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
